THREADGILL, Judge.
The appellant, Frank Malzone, was convicted of two counts of sale and two counts of possession of cocaine as the result of two separate drug transactions occurring on June 4, 1986 and August 5, 1986. Each transaction involved a single undivided quantity of cocaine. Accordingly, the judgments and sentences for possession of cocaine should be set aside. Gordon v. State, 528 So.2d 910 (Fla. 2d DCA 1988); Blanca v. State, 532 So.2d 1327 (Fla. 3d DCA 1988).
We find no merit in the appellant’s other point on appeal and therefore affirm the convictions and sentences for trafficking in cocaine and sale of cocaine.
Affirmed in part, reversed in part and remanded for resentencing with a revised scoresheet.
SCHEB, A.C.J., and HALL, J., concur.